DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicants’ arguments, filed 04 February 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Claim Status
Claims 10 and 16 are cancelled.
Claims 1-9, 11-15, and 17-22 are pending and are included in this prosecution.
CLAIM REJECTIONS

35 U.S.C. § 103: Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co, 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-5, 7, 9, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zajicek (WO 2008/139263 A2; of record).
Claim 1, as presently amended, is drawn to a pharmacological composition comprising a mixture of an edible oil and a therapeutically effective 
Zajicek teaches methods and compositions for slowing the progression of multiple sclerosis comprising administering a therapeutically effective amount of a cannabinoid to a patient suffering from MS (Abstract). Zajicek teaches that the term “cannabinoid” includes the compound olivetol and 9-tetrahydrocannabinol (THC) (pg 10, [0051], second line from bottom of pg 10). Zajicek teaches a dosage form of gelatin capsules ((pg 9, [0042]) and pg 19, [0085]).
For claims 1, 3, 15, and 17, Zajicek teaches solutions comprising edible oils such as sesame oil (pg 16 [0072] and pg 18, [0081]).
For claims 2, 4-5, 15, and 18-19, Zajicek teaches a preferred dosage of 0.05 mg to 5 mg/kg/day. For a 70 kg human, the examiner calculates a dosage range of 3.5 mg per day to 350 mg per day. Given a once or twice daily dosing regimen, the dosage range of olivetol taught by Zajicek overlaps the claimed range in the dosage forms recited in claims 2, 4, and 5. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 (I).
For claims 7 and 21, Zajicek teaches the presence of an antioxidant (pg 16, [0068]).
For claims 9 and 16, Zajicek teaches soft gelatin capsules (pg 40, claim 29). 
For claim 14, the recitation of the olivetol of the claimed “at least 97% pure” is considered prima facie obvious since purification of a product is obvious for an vis-à-vis less pure or impure materials because there is a difference between pure and impure materials. Therefore, the issue is whether claims to a pure material are unobvious over the prior art. In re Bergstrom, 427 F.2d 1394, 166 USPQ 256 (CCPA 1970). Purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product unobvious. One factor in determining whether a purified form of an old product is obvious over the prior art include whether the claimed chemical compound or composition has the same utility as “closely related” materials in the prior art. See MPEP 2144.04(VII), first sentence in second paragraph. In this case, both the olivetol in the prior art and that in the claimed invention are useful as therapeutic agents. As such, there would have been a reasonable expectation that olivetol in the prior art would have had the same function as the claimed form of olivetol. The mere purity of a product, by itself, does not render the product unobvious. See MPEP 2144.04(VII), end of first paragraph. In addition, the examiner notes that the instant Specification discloses that olivetol with a purity less than 97% is acceptable ([047]). 
The prior art discloses compositions containing olivetol and an edible oil in the form of a softgel, tablet, or capsule. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision). 

2) Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zajicek (cited above), in view of Alvarez (EP 1101491 A2; of record).
The teachings of Zajicek are discussed above.
Zajicek does not teach addition of olive oil to the composition.
Alvarez teaches the missing elements of Zajicek. 
Alvarez teaches soft gelatin capsules containing olive oil. Alvarez teaches olive oil contains oleic acid, which helps prevent arteriosclerosis (pg 1, [0003]). Alvarez teaches that the antioxidant substances such as vitamin E present in olive oil provide a defense mechanism that delays aging and prevents arteriosclerosis, breast cancer, hepatic disorders, and inflammation (col 1, [0003] and [0004]). Alvarez teaches a dosage of 10 mg to 1200 mg of olive oil (col 5, [0030]), overlapping the claimed amount.
prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. 

3) Claims 8, 11, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zajicek (cited above), in view of Alvarez (cited above) and Gonzalez (US 2010/0021573 A1; of record).
It is noted that claim 11, as presently amended, recites the term “for the reduction of the effects of intoxication caused by the patient’s consumption of tetrahydrocannabinol (THC)” in the preamble; the term is also recited in the preamble of claim 1. As discussed in detail above, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” As such, since the term “for the reduction of the effects of intoxication caused by the patient’s consumption of tetrahydrocannabinol” does not limit the structure of the pharmacological 
A portion of the teachings of Zajicek and Alvarez are discussed above.
In addition, Zajicek teaches the addition of lecithin (pg 16, [0072]), and Alvarez teaches a dosage of 10 mg to 1200 mg of olive oil (col 5, [0030]), overlapping the claimed amount of claim 11.
The combination of Zajicek and Alvarez does not teach the claimed amount of lecithin or amount of vitamin E in the composition.
Gonzalez teaches the missing elements of the combination of Zajicek and Alvarez. 
Gonzalez teaches compositions for prevention of cardiovascular disease that include vitamin E and lecithin (Abstract). For vitamin E, Gonzalez teaches the composition can one or more of tocotrienols, all forms of vitamin E (pg 3, [0042] to [0044]), and the amount of tocotrienols may be from about 6.25 mg to about 18.75 mg (pg 2, [0025]), overlapping the claimed amount in claim 11 and meeting the limitation of claim 22.
Gonzalez teaches a dosage form with 50 mg of lecithin, the amount claimed (pg 2, [0026]), or a range of 25 mg to 75 mg (pg 10, [0119]), overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the invention of the combination of Zajicek and Alvarez by adding lecithin and vitamin E in the claimed amounts since Gonzales teaches that lecithin and vitamin E are useful in prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. 

4) Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zajicek (cited above), in view of Alvarez (cited above), Gonzalez (cited above), and Msika (US 2007/0116812 A1; of record).
It is noted that claim 12, as presently amended, recites the term “for the reduction of the effects of intoxication caused by the patient’s consumption of tetrahydrocannabinol (THC)” in the preamble; the term is also recited in the preamble of claim 1. As discussed in detail above, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” As such, since the term “for the reduction of the effects of intoxication caused by the patient’s consumption of tetrahydrocannabinol” does not limit the structure of the pharmacological composition set forth in the body of the claim, the term is not given patentable weight. 
The teachings of Zajicek, Gonzalez, and Alvarez are discussed above.

Msika teaches the missing element of the combination of Zajicek, Gonzalez, and Alvarez.
Msika teaches avocado oil as a nutraceutical agent (Abstract), particularly suitable for reducing cardiovascular problems (pg 2, [0018]). Msika teaches a dosage form weighing 300 mg to 5 grams, containing 33% avocado oil (pg 5, [0083]). The examiner calculates the amount of avocado oil per dose as 99 mg (0.33 x 300 mg) to 1650 mg (0.33 x 5 gm x (1000 mg/gm)), overlapping the claimed amount.
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the invention of the combination of Zajicek, Gonzalez, and Alvarez by adding avocado oil since Msika teaches the claimed amount of avocado oil is useful for reducing cardiovascular problems and, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. 

5) Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zajicek (cited above), in view of Gonzalez (cited above), Alvarez (cited above), Msika (cited above), and the Product Information Sheet for Organic Hemp Seed Oil Capsules from IAMSHAMAN.com (downloaded October 11, 2017 from https://web.archive.org/web/20120509082132/https: //www.iamshaman.com/hemp/seed-oil-capsules.htm; via the Wayback Machine, dated May 9, 2012; referred to hereinafter as “Hemp Seed Oil").
It is noted that claim 13, as presently amended, recites the term “for the reduction of the effects of intoxication caused by the patient’s consumption of tetrahydrocannabinol (THC)” in the preamble; the term is also recited in the preamble of claim 1. As discussed in detail above, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” As such, since the term “for the reduction of the effects of intoxication caused by the patient’s consumption of tetrahydrocannabinol” does not limit the structure of the pharmacological composition set forth in the body of the claim, the term is not given patentable weight. 
The teachings of Zajicek, Gonzalez, Alvarez and Msika are discussed above. As previously noted, Zajicek teaches the claimed amount of olivetol; Gonzalez teaches the claimed amount of a vitamin E; Alvarez teaches the claimed amount of olive oil; and Msika teaches the claimed amount of avocado oil.
The combination of Zajicek, Gonzalez, Alvarez and Msika does not teach addition of hemp oil to the composition.

“Hemp Seed Oil” teaches hemp seed oil capsules that contain 60-1000 mg of hemp seed oil (second line below the picture), overlapping the claimed amount. “Hemp Seed Oil” teaches the oil comprises nature’s richest source of “essential fatty acids” (sentence below “Description”), which consist of two specific fatty acids, alpha-linolenic acid, an omega-3 fatty acid, and linoleic acid, an omega-6 fatty acid, and are essential for human health. 
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the invention of the combination of Zajicek, Gonzalez, Alvarez and Msika by adding hemp seed oil since the "Hemp Seed Oil" document teaches that hemp seed oil provides fatty acids essential to human health and, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. 

6) Claims 1-6, 9, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Coulston (WO 2006/017892 A1; of record), in view of Strickley (Pharmaceutical Research, Vol. 21, No. 2, February 2004; of record). 
Coulston teaches compositions for improving cognitive functioning in individuals suffering from neuropsychiatric disorders (pg 1, 3-4). Cognitive 
For claims 1 and 15, Coulston teaches a therapeutically effective amount of a cannabis extract such as olivetol to cause an improvement in cognitive functioning (pg 2: 14-24). Coulston teaches capsules as a dosage form (pg 9: 23). Coulston teaches the dosage form comprises an edible oil such as peanut oil, safflower oil, olive oil, cottonseed oil, maize oil, sesame oil, and coconut oil (pg 9: 4-5).
For the claim 1 limitation of “purified” olivetol, and the claim 14 limitation of “the purified Olivetol is at least 97% pure,” the MPEP states “Pure materials are novel vis-à-vis less pure or impure materials because there is a difference between pure and impure materials. However, the purified form of an old product is obvious over the prior art since the claimed chemical compound or composition has the same utility as closely related materials in the prior art, and the prior art suggests the particular form or structure of the claimed material. See MPEP 2144.04(VII). 
For claim 2, Coulston teaches an effective dosage of from about 0.1 mg to about 250 mg per kg of body weight (pg 8: 25-29). For a 70 kg human, the examiner calculates the dosage amount is 7 mg to 17.5 gm, overlapping the claimed range. 
For claims 3, 6, and 20, the dosage form can comprise a pharmaceutically acceptable carriers such as olive oil (pg 9: 5). 

Coulston does not teach a gelatin capsule.
Strickley teaches the missing element of Coulston.
Strickley teaches that most solubilized oral formulations are either filled into gelatin capsules that range in size from 0.19–5.0 ml (see above). 
For claim 9, Strickley teaches that the synthetic cannabinoid dronabinol is formulated with sesame oil in a soft gelatin capsule (pg 204, bottom), and, more generally, most oily oral formulations are filled into soft gelatin capsules (pg 208, col 2, fifteenth line).    
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the invention of Coulston by providing a soft gelatin dosage form since the dosage form of Coulston is oily (comprises edible oil and a cannabinoid) and Strickley teaches that oily medicaments are usually formulated in a soft gelatin capsule and, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. 

	7) Claims 1, 3, 6-9, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kottayil (US 2006/0160888 A1; of record). 
Kottayil teaches compositions comprising cannabinoids such as olivetol (pg 5, [0067]). Kottayil teaches gelatin capsules (pg 5, [0066]). Kottayil teaches the 
For claims 3, 6, and 20, Kottayil teaches olive oil, almond oil, and hemp seed oil (pg 4, [0044] and pg 6, [0077]).
For claims 7 and 8, Kottayil teaches an antioxidant such as vitamin E useful for retarding the oxidation of the cannabinoid (pg 9, [0097]).
For claim 9, Kottayil teaches a soft gelatin capsule (pg 8, [0086]).
For claim 14, the purified form of an old product is obvious over the prior art as discussed above.
The prior art discloses compositions containing olivetol and an edible oil in a gelatin capsule. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for 

8) Claims 7-8 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Coulston (cited above), in view of Strickley (cited above), and Kottayil (cited above). 
The teachings of Coulston and Strickley are discussed above.
The combination of Coulston and Strickley does not teach the presence of an antioxidant or vitamin E in the composition.
Kottayil teaches the missing element of the combination of Coulston and Strickley.
The teaching of Kottayil with regard to vitamin E and the presence of antioxidants in the formulation is discussed above.
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the invention of the combination of Coulston and Strickley by adding vitamin E to the composition since Kottayil teaches vitamin E is useful as an antioxidant to preserve the cannabinoid and, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. 

9) Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Coulston (cited above), in view of Alvarez (cited above), and Gonzalez (cited above).
The teachings of Coulston are discussed above. It is noted that Coulston teaches the claimed amount of olivetol.
Coulston does not teach the claimed amounts of lecithin, olive oil, and vitamin E.
Alvarez and Gonzalez teach the missing elements of Coulston.
As discussed above, Alvarez teaches a dosage of 10 mg to 1200 mg of olive oil (col 5, [0030]), overlapping the claimed amount. Gonzalez teaches compositions for prevention of cardiovascular disease that include vitamin E and lecithin (Abstract). Gonzalez teaches the composition can one or more of tocotrienols, all forms of vitamin E (pg 3, [0042] to [0044]), and the amount of tocotrienols may be from about 6.25 mg to about 18.75 mg (pg 2, [0025]), overlapping the claimed amount. Gonzalez further teaches a dosage form with 50 mg of lecithin, the amount claimed (pg 2, [0026]), or a range of 25 mg to 75 mg (pg 10, [0119]), overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the invention of Coulston by adding the claimed amount of olive oil, lecithin and vitamin E since Alvarez teaches that addition of claimed amount of olive oil is useful as a carrier since it  is an edible oil that contains a number of substances that are useful for preventing arteriosclerosis, cancer, and inflammation; and Gonzales teaches that lecithin and prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. 

10) Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Coulston (cited above), in view of Alvarez (cited above), Gonzalez (cited above), and Msika (cited above).
The teachings of Coulston, Gonzalez, and Alvarez are discussed above.
The combination of Coulston, Gonzalez, and Alvarez does not teach addition of avocado oil to the composition.
Msika teaches the missing element of the combination of Coulston, Gonzalez, and Alvarez.
As discussed above, Msika teaches avocado oil as a nutraceutical agent (Abstract), particularly suitable for reducing cardiovascular problems (pg 2, [0018]). Msika teaches a dosage form weighing 300 mg to 5 grams, containing 33% avocado oil (pg 5, [0083]). The examiner calculates the amount of avocado oil per dose as 99 mg (0.33 x 300 mg) to 1650 mg (0.33 x 5 gm x (1000 mg/gm)), overlapping the claimed amount.
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the invention of the combination of Coulston, Gonzalez, and Alvarez by adding avocado oil since Msika teaches the claimed amount of avocado oil is useful for reducing prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. 

11) Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Coulston (cited above), in view of Gonzalez (cited above), Alvarez (cited above), Msika (cited above), and the Product Information Sheet for Organic Hemp Seed Oil Capsules from IAMSHAMAN.com (cited above; referred to below as “Hemp Seed Oil").
The teachings of Coulston, Gonzalez, Alvarez and Msika are discussed above. As previously noted, Coulston teaches the claimed amount of olivetol; Gonzalez teaches the claimed amount of a vitamin E; Alvarez teaches the claimed amount of olive oil; and Msika teaches the claimed amount of avocado oil.
The combination of Coulston, Gonzalez, Alvarez and Msika does not teach addition of hemp oil to the composition.
“Hemp Seed Oil” teaches the missing elements of the combination of Coulston, Gonzalez, Alvarez and Msika
“Hemp Seed Oil” teaches hemp seed oil capsules that contain 60-1000 mg of hemp seed oil (second line below the picture), overlapping the claimed amount. “Hemp Seed Oil” teaches the oil comprises nature’s richest source of “essential fatty acids” (sentence below “Description”), which consist of two specific fatty 
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the invention of the combination of Coulston, Gonzalez, Alvarez and Msika by adding hemp seed oil since the "Hemp Seed Oil" document teaches that hemp seed oil provides fatty acids essential to human health and, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. 

Examiner’s Reply to Attorney Arguments dated 2/4/2022
1. Rejection of claims 1-5, 7, 9, and 14-19 under 35 U.S.C. §103 over Zajicek
The applicant argues that all of the 35 U.S.C. 103 rejections should be withdrawn “because none of the three primary references teach a therapeutically effective amount of Olivetol, for treatment of the condition addressed in the present application, i.e., reducing the effects of consumption of THC.” The applicant argues that the term “therapeutically effective amount” must have meaning in the claims.
The Examiner acknowledges the applicant’s assertion that the term “therapeutically effective amount” must have meaning in the claims, the Examiner does not consider the arguments persuasive. MPEP 2173.05(a)(I) provides guidance for treatment of claim terms: The meaning of every term used in a claim 
Zajicek, as discussed above, teaches a preferred dosage of 0.05 mg to 5 mg/kg/day. For a 70 kg human, the examiner calculates a dosage range of 3.5 mg per day to 350 mg per day. As such, the lower range of 3.5 mg must meet the limitation of “about 4 mg” since the term “about” is not defined or limited in the instant specification. See MPEP 2173.05(b)(II)(A). Furthermore, one of ordinary skill would consider an amount somewhat above the top range to be effective in the absence of evidence to the contrary.


2. Rejection of claim 6 over Zajicek and Alvarez
Applicant has provided no further arguments regarding alleged errors that the examiner may have made in this rejection. As such, this rejection is maintained.

3. Rejection of claims 8, 11, and 22 over Zajicek, Alvarez and Gonzalez
Applicant has provided no further arguments regarding alleged errors that the examiner may have made in this rejection. As such, this rejection is maintained.

4. Rejection of claim 12 over Zajicek, Alvarez, Gonzalez, and Msika 
Applicant has provided no further arguments regarding alleged errors that the examiner may have made in this rejection. As such, this rejection is maintained.

5. Rejection of claim 13 over Zajicek, Alvarez, Gonzalez, Msika, and “Hemp Seed Oil" 
Applicant has provided no further arguments regarding alleged errors that the examiner may have made in this rejection. As such, this rejection is maintained.

6. Rejection of claims 1-6, 9, and 14-20 under 35 U.S.C. 103 over Coulston and Strickley 
As discussed above, the applicant argues that the 35 U.S.C. 103 rejection over Coulston and Strictly should be withdrawn because the reference(s) do not  teach a therapeutically effective amount of olivetol for treatment of the condition addressed in the present application, namely reducing the effects of consumption of THC.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed in detail above, Coulston teaches an effective dosage of from about 0.1 mg to about 250 mg per kg of body weight; for a 70 kg human, the examiner calculates the dosage amount is 7 mg to 17.5 gm, overlapping the claimed range. As such, the minimal dose taught by Coulston is sufficient to be a therapeutically effective amount of olivetol as disclosed in the instant specification.
The applicant argues that Coulston does not refer to “effective for treating the effects of human consumption of THC.” As discussed above, the amount of 

7. Rejection of claims 1, 3, 6-9, and 14-20 under 35 U.S.C. 103 over Kottayil 
As discussed above, the applicant argues that the 35 U.S.C. 103 rejection over Kottayil should be withdrawn because the reference does not teach a therapeutically effective amount of olivetol for treatment of the condition addressed in the present application, namely reducing the effects of consumption of THC.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed in detail above, Kottayil teaches a capsule containing a cannabinoid such as olivetol comprising form about 2.5% to about 4.5% of the cannabinoid (claim 12). This range overlaps the range present in instant Examples A-C above, wherein the range of olivetol in the capsules is from 3.8-6%.
The applicant argues that Kottayil does not refer to “effective for treating the effects of human consumption of THC.” As discussed above, the amount of olivetol taught by Kottayil is sufficient for treating the effects of human consumption of THC as set forth in the instant specification. It is further noted that 

8. Rejection of claims 7-8 and 21-22 under 35 U.S.C. 103 over Coulston, Strickley, and Kottayil 
Applicant has provided no further arguments regarding alleged errors that the examiner may have made in this rejection. As such, this rejection is maintained.

9. Rejection of claim 11 under 35 U.S.C. 103 over Coulston, Alvarez, and Gonzalez
Applicant has provided no further arguments regarding alleged errors that the examiner may have made in this rejection. As such, this rejection is maintained.

10. Rejection of claim 12 under 35 U.S.C. 103 over Coulston, Alvarez, Gonzalez, and Msika
Applicant has provided no further arguments regarding alleged errors that the examiner may have made in this rejection. As such, this rejection is maintained.

11. Rejection of claim 13 under 35 U.S.C. 103 over Coulston, Gonzalez, Alvarez, Msika, and “Hemp Seed Oil"


CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612